 


109 HJ 73 IH: To redeploy U.S. forces from Iraq.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 73 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Murtha introduced the following joint resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
JOINT RESOLUTION 
To redeploy U.S. forces from Iraq. 
 
Whereas Congress and the American people have not been shown clear, measurable progress toward establishment of stable and improving security in Iraq or of a stable and improving economy in Iraq, both of which are essential to promote the emergence of a democratic government; 
Whereas additional stabilization in Iraq by U.S. military forces cannot be achieved without the deployment of hundreds of thousands of additional U.S. troops, which in turn cannot be achieved without a military draft; 
Whereas more than $277 billion has been appropriated by the United States Congress to prosecute U.S. military action in Iraq and Afghanistan; 
Whereas, as of the drafting of this resolution, 2,079 U.S. troops have been killed in Operation Iraqi Freedom; 
Whereas U.S. forces have become the target of the insurgency; 
Whereas, according to recent polls, over 80 percent of the Iraqi people want the U.S. forces out of Iraq; 
Whereas polls also indicate that 45 percent of the Iraqi people feel that the attacks on U.S. forces are justified; and 
Whereas, due to the foregoing, Congress finds it evident that continuing U.S. military action in Iraq is not in the best interests of the United States of America, the people of Iraq, or the Persian Gulf Region, which were cited in Public Law 107–243 as justification for undertaking such action: Now, therefore, be it 
 
That: 
1.The deployment of United States forces in Iraq, by direction of Congress, is hereby terminated and the forces involved are to be redeployed at the earliest practicable date. 
2.A quick-reaction U.S. force and an over-the-horizon presence of U.S. Marines shall be deployed in the region. 
3.The United States of America shall pursue security and stability in Iraq through diplomacy. 
 
